SlTfE Or" WAS!!i-;r:"i"; '

                                                                 2015 HAR-9 An S= Oii




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE


P.H.T.S., LLC,                                    No. 71591-7-


                        Respondent,

             v.                                   PUBLISHED OPINION


VANTAGE CAPITAL, LLC,

                        Appellant.                FILED: March 9, 2015

      Schindler, J. — During the one-year redemption period under chapter 6.23

RCW, a licensed real estate broker may list property sold at a sheriffs sale. If the

property is not redeemed by the judgment debtor at the end of the one-year period, the
purchaser at the sheriffs sale shall accept the highest qualifying offer as defined under
RCW 6.23.120(1). On cross motions for summary judgment, the court ruled P.H.T.S.

LLC made the highest qualifying offer and ordered the sale of the property according to

the terms of the offer. We affirm.

                                           FACTS

       The facts are not in dispute. Vitaliy Glinsky purchased a condominium unit in

Rosemount Heights. Rosemount Heights is located in Lynnwood at 2802 143rd Street
SW. On September 27, 2006, BAC Home Loans Servicing LP1 (BAC) recorded the
deed of trust on the condominium. Ownership of the condominium unit is subject to the

        Formerly known as Countrywide Home Loan Servicing LP.
No. 71591-7-1/2


recorded declaration for Rosemount Heights. The Rosemount Heights Condominium

Homeowners Association (Association) assesses monthly fees for a proportionate share

of the common expenses. The Association is authorized to file a lien on property for

unpaid assessments. The lien is subject to foreclosure.

       Glinsky stopped paying the monthly assessments in September 2011. In July

2012, the Association filed a lien and a judicial foreclosure action. The complaint

named Glinsky, his marital community, and Bank of America NA, the successor in

interest to BAC, as defendants. Neither Glinsky nor Bank of America filed an answer or

responded to the lawsuit.

       On September 26, 2012, the court entered an order of default, a default

judgment, and a decree of foreclosure. The default judgment against Glinsky was in the

amount of $8,642.54 plus interest. The order of foreclosure directs the Snohomish

County Sheriff to sell the property and apply the proceeds toward the payment of the

default judgment.

       On December 14, 2012, Vantage Capital LLC (Vantage) purchased the

condominium at the public auction. The certificate of sale states that as the highest

bidder for the sum of $45,500, Vantage received all "right, title and interest of the

judgment debtor."2 The certificate expressly states that the sale is subject to the one-

year statutory redemption period3 for the judgment debtor. The one-year redemption

period expired on December 16, 2013.

       One day before December 16, licensed real estate broker Thomas J. Sullivan

listed the condominium for sale on Zillow.com.4 The Zillow.com posting states the


       2 Capitalization omitted.
       3 RCW 6.23.020(1 )(b).
       4 Zillow.com is an on-line real estate database.
                                                    2
No. 71591-7-1/3


condominium is for sale "[b]y [ojwner" for $170,000 and describes the property as a

"1000 square foot condo home" built in 2003 with "2 bedrooms and 2.0 bathrooms," an

attached garage, and forced air heating.

      At 3:00 p.m. on December 16, Sullivan delivered an "Offer to Purchase" from

P.H.T.S. LLC to Vantage. Sullivan is a managing member of P.H.T.S. The Offer to

Purchase states, in pertinent part:

       1.    P.H.T.S., LLC offers to purchase the real property described in the
             attached Sheriffs Certificate of Sale for $70,000.

      2.     Title to the real property will be conveyed by bargain and sale deed in
             the form attached. The title conveyed will be in a condition consistent
             with the covenants of a bargain and sale deed.

       3.    P.H.T.S., LLC will pay all recording fees, excise taxes and closing
             costs occasioned by this sale.

       4.    This offer is made pursuant to RCW 6.23.120. The supplementary
             terms, conditions and requirements contained in that statute are
             incorporated into this offer.

       5.    The licensed real estate broker through whom this offer is made is
             Thomas J. Sullivan, Broker License No. 8448, P.O. Box 1475,
             Edmonds, WA 98020, 206-396-5868.

The Snohomish County Sheriff issued the deed to Vantage.

       On January 21, 2014, P.H.T.S. filed a declaratory judgment action against

Vantage. P.H.T.S. alleged that because the offer to purchase was the highest

qualifying offer under RCW 6.23.120, Vantage had an obligation to accept the offer.

P.H.T.S. requested the court order Vantage to sell the condominium to P.H.T.S. in

accordance with the terms of the offer. Vantage admitted P.H.T.S. made "the only offer

received during the redemption period" but denied itwas a "qualifying offer under RCW

6.23.120."

       P.H.T.S. and Vantage filed cross motions for summary judgment. The court

                                              3
No. 71591-7-1/4


ruled that as a matter of law, P.H.T.S. made a qualifying offer to purchase the

condominium under RCW 6.23.120. The court ordered Vantage to sell the property to

P.H.T.S. according to the terms of the offer.5 Vantage appeals.6

                                               ANALYSIS

        Vantage contends the offer P.H.T.S. made to purchase the condominium does

not meet the requirements or intent of RCW 6.23.120.

        This court reviews summary judgment and statutory interpretation de novo.

Camica v. Howard S. Wright Constr. Co.. 179 Wash. 2d 684, 693, 317 P.3d 987 (2014);

Dep't of Ecology v. Campbell & Gwinn. LLC. 146 Wash. 2d 1, 9, 43 P.3d 4 (2002).

        Chapter 6.23 RCW governs the statutory redemption of real property sold at a

sheriffs sale. Real property sold "subject to redemption" may be redeemed by the

judgment debtor, judgment creditor, or successors in interest. RCW 6.23.010. There is

a one-year redemption period for property the judgment debtor "would be entitled to

        5 The order on summary judgment states, in pertinent part:
        (1) P.H.T.S., LLC has made the highest qualifying offerto Vantage Capital, LLC under
              the terms of RCW 6.23.120[.]
        (2) Vantage Capital, LLC is obligated to sell the above-described real property to
              P.H.T.S., LLC under the terms of the offer.
         (2a) There shall be added to the deed from Vantage Capital, L.L.C. to P.H.T.S., LLC the
              following language: Title conveyed hereby shall not exceed in scope or quality that
              which Vantage Capital, L.L.C. acquired from the Sheriff of Snohomish County and
              shall be subject to any all infirmities now or hereafter pertaining to such sheriffs
              deed.
         (3) The motion of Vantage Capital, LLC is denied.
         (4) The duties of the parties in the closing of the transaction, namely the plaintiffs
             deposit of the purchase price and the defendant's execution and deposit of the
              deed, are stayed for 30 days.
         (5) Upon closing, the purchase price shall be distributed in the following amounts:
              Vantage Capital, LLC        $61,187.90
              Thomas J. Sullivan          $3,671.27
              Vitaliy Glinsky             $5,140.83
              Total                       $70,000.00.
          6We grant Vantage's motion to strike the excerpts from newspaper articles P.H.T.S. includes in
its brief on appeal. The articles were not considered by the trial court. See RAP 9.12 (on review oforder
granting summary judgment, "appellate court will consider only evidence and issues called to the
attention of the trial court").
                                                       4
No. 71591-7-1/5


claim as a homestead." RCW 6.23.020(1 )(b); RCW 6.23.120(1). To redeem the

property from the purchaser, the judgment debtor must pay (1) the amount bid at the

sheriffs sale with interest, (2) any assessment or taxes paid by the purchaser with

interest, and (3) any sum paid by the purchaser on a prior lien or obligation secured by

an interest in the property to the extent payment was necessary to protect the judgment

debtor or a redemptioner. RCW 6.23.020(2)7

       During the one-year redemption period, "any licensed real estate broker within

the county in which the property is located may nonexclusively list the property for sale

whether or not there is a listing contract." RCW 6.23.120(1). If the judgment debtor

does not redeem the property and a sheriffs deed is issued, then the property owner

"shall accept the highest current qualifying offer upon tender of full cash payment within

two banking days after notice of the pending acceptance is received by the offeror."

RCW 6.23.120(1). If tender of full cash payment is not timely made, the opportunity to

purchase the property "shall pass to the next highest current qualifying offer, if any."

RCW 6.23.120(1).

       The statute defines a "qualifying offer" as an offer (1) made during the

redemption period (2) through a licensed real estate broker listing the property and (3)

at least equal to the sum of "[o]ne hundred twenty percent greater than the redemption

amount" under RCW 6.23.020 plus the normal commission of the real estate agent

making the offer. RCW 6.23.120(1). At closing, the property owner receives 120

percent of the redemption amount, the real estate broker receives a commission, and

any excess is paid to the judgment debtor. RCW 6.23.120(2).

        7Aredemptioner who redeems from the purchaser must pay the same amounts as required of
the judgment debtor plus the amount ofany lien by judgment, decree, deed oftrust, or mortgage held by
the purchaser that is prior in time to the lien ofthe redemptioner who seeks to redeem. RCW
6.23.020(2)(d).
                                                  5
No. 71591-7-1/6

       RCW 6.23.120 states:

       (1) Except as provided in subsection (4) of this section, during the period
       of redemption for any property that a person would be entitled to claim as
       a homestead, any licensed real estate broker within the county in which
       the property is located may nonexclusively list the property for sale
       whether or not there is a listing contract. Ifthe property is not redeemed
       by the judgment debtor and a sheriffs deed is issued under RCW
       6.21.120, then the property owner shall accept the highest current
       qualifying offer upon tender of full cash payment within two banking days
       after notice of the pending acceptance is received by the offeror. If timely
       tender is not made, such offer shall no longer be deemed to be current
       and the opportunity shall pass to the next highest current qualifying offer, if
       any. Notice of pending acceptance shall be given for the first highest
       current qualifying offer within five days after delivery of the sheriffs deed
       under RCW 6.21.120 and for each subsequent highest current qualifying
       offer within five days after the offer becoming the highest current qualifying
       offer. An offer is qualifying if the offer is made during the redemption
       period through a licensed real estate broker listing the property and is at
       least equal to the sum of: (a) One hundred twenty percent greater than
       the redemption amount determined under RCW 6.23.020 and (b) the
       normal commission of the real estate broker or agent handling the offer.
              (2) The proceeds shall be divided at the time of closing with: (a)
       One hundred twenty percent of the redemption amount determined under
       RCW 6.23.020 paid to the property owner, (b) the real estate broker's or
       agent's normal commission paid, and (c) any excess paid to the judgment
       debtor.
              (3) Notice, tender, payment, and closing shall be made through the
       real estate broker or agent handling the offer.
              (4) This section shall not apply to mortgage or deed of trust
       foreclosures under chapter 61.12 or 61.24 RCW.

      Vantage does not dispute that Sullivan was a licensed real estate broker in

Snohomish County, that Sullivan listed the property for sale on Zillow.com during the

statutory redemption period, that Sullivan made an offer on behalf of P.H.T.S. before

expiration of the redemption period, or that the offer was at least 120 percent of the

redemption amount plus the normal real estate broker commission.

      Vantage contends the listing on Zillow.com did not comply with the requirements

for a qualifying offer under RCW 6.23.120(1) because it was posted one day before the

end of the redemption period, the sale price of $170,000 was more than double the
No. 71591-7-1/7


minimum qualifying offer required by the statute, and the advertisement did not

reference RCW 6.23.120 or provide a deadline for offers.8 Vantage argues that as a

consequence, the listing on Zillow.com is contrary to the intent of the statute to generate

multiple offers.

       When interpreting a statute, our objective is to ascertain and give effect to the

legislature's intent. City of Spokane v. Rothwell. 166 Wash. 2d 872, 876, 215 P.3d 162

(2009). Statutory interpretation begins with the statute's plain meaning. Lake v.

Woodcreek Homeowners Ass'n. 169 Wash. 2d 516, 526, 243 P.3d 1283 (2010). When the

meaning of statutory language is plain on its face, the court must give effect to that plain

meaning as an expression of legislative intent. City of Spokane v. Spokane County,

158 Wash. 2d 661, 673, 146 P.3d 893 (2006). Ifa statute is plain and unambiguous, the

meaning of the statute must be determined from the wording of the statute itself. W

Telepage. Inc. v. City of Tacoma Dep't of Fin., 140 Wash. 2d 599, 608-09, 998 P.2d 884

(2000). If the plain language is subject to only one interpretation, our inquiry is at an

end. Lake, 169 Wash. 2d at 526. "[W]e 'must not add words where the legislature has

chosen not to include them,' and we must 'construe statutes such that all of the

language is given effect.'" Lake, 169 Wash. 2d at 526 (quoting Rest. Dev., Inc. v.

Canawill. Inc.. 150 Wash. 2d 674, 682, 80 P.3d 598 (2003)). "In general, words are given


         8For the first time at oral argument, Vantage's attorney noted a discrepancy in the language used
in the statute to argue the offer was not a "qualifying offer." Specifically, that the offer was not"one
hundred twenty percent greater than" the redemption amount. However, the attorney candidly conceded
the legislature did not intend to require a qualifying offer be 120 percent greater than the redemption
amount. Below and on appeal, Vantage did not dispute that the minimum qualifying offer for the
condominium under RCW 6.23.120 is 120 percent of the redemption amount plus a normal real estate
commission of6 percent, or $64,859.18. We do not consider arguments raised for thefirst time at oral
argument. RAP 9.12; Apostolis v. Citv ofSeattle. 101 Wash. App. 300, 306, 3 P.3d 198 (2000) (argument
raised for first time at oral argument is not properly before the court and need not be considered).
Nonetheless, while it isclear the legislative intent is that a qualifying offer must be 120 percent of, not 120
percent greater than, the redemption value, the legislature should consider amending the statute to clarify
that a qualifying offer must be 120 percent ofthe redemption amount, not 120 percent greater than the
redemption amount.
                                                       7
No. 71591-7-1/8


their ordinary meaning, but when technical terms and terms of art are used, we give

these terms their technical meaning." Swinomish Indian Tribal Cmtv. v. Dep't of

Ecology. 178 Wash. 2d 571, 581, 311 P.3d6(2013).

       The statute does not define "list" or "listing." Under the plain language approach,

we may look to dictionary definitions to give undefined words their ordinary meaning.

Burton v. Lehman, 153 Wash. 2d 416, 423, 103 P.3d 1230 (2005). Webster's Third New

International Dictionary 1320 (2002) defines "list" as meaning "to place (property) in the

hands of a real-estate agent for sale or rent." "Listing" is defined as "an authorization to

a real-estate broker to sell or rent property!;] a broker's record of available

properties!;] a piece of property listed with a real-estate broker." Webster's Third New

International Dictionary, at 1320.

       Likewise, Black's Law Dictionary 1073 (10th ed. 2014) defines "list" as meaning

"[t]o place (property) for sale under an agreement with a real-estate agent or broker."

Black's Law Dictionary defines "listing" as follows:

       An agreement between a property owner and an agent, whereby the
       agent agrees to try to secure a buyer or tenant for a specific property at a
       certain price and terms in return for a fee or commission.—Also termed
       listing agreement; authorization to sell.

Black's Law Dictionary, at 1073.9

       Washington case law also describes a "listing agreement" as an agreement

between a property owner and a real estate broker that gives a broker the "' "agency or

right" to sell the property.'" Whiting v. Johnson, 64 Wash. 2d 135, 140, 390 P.2d 985
(1964) (quoting Messick v. Powell. 314 Ky. 805, 811, 236 S.W.2d 897 (1951)).

       Under the plain language of the statute, a licensed real estate broker within the

county in which the property is located is authorized to "list the property for sale." RCW

       9 Italics omitted.
                                               8
No. 71591-7-1/9


6.23.120(1). RCW 6.23.120 does not require the licensed real estate broker to list the

property for sale for a specific time or for a certain amount or to refer to the redemption

statute. Nor does the statute preclude the licensed real estate broker from making an

offer right before the expiration of the redemption period. It is up to the legislature, not

the court, to amend the statute and impose additional requirements. Schrom v. Bd. for

Volunteer Fire Fighters, 153 Wash. 2d 19, 37, 100 P.3d 814 (2004); Kilian v. Atkinson, 147
Wash. 2d 16, 21, 50 P.3d 638 (2002). Under the plain language of the statute, the court

did not err in concluding P.H.T.S. made a qualifying offer.

       In the alternative, Vantage argues that even if P.H.T.S. made a "qualifying offer"

under RCW 6.23.120, it was not entitled to specific performance based on equitable

grounds. Vantage asserts Sullivan violated the good faith duty of a real estate broker

under RCW 18.86.030(1)(b). P.H.T.S. denies Sullivan violated his duty of good faith but

asserts Vantage is not entitled to equitable relief.

       " '[T]he question of whether equitable relief is appropriate is a question of law,'

and like all issues of law, . . . review is de novo." Bank of Am.. NA v. Prestance Corp.,

160 Wash. 2d 560, 564, 160 P.3d 17 (2007)10 (quoting Niemann v. Vaughn Cmtv. Church,

154 Wash. 2d 365, 374, 113 P.3d 463 (2005)).

       In Fidelity Mutual Savings Bank v. Mark, 112 Wash. 2d 47, 767 P.2d 1382 (1989),

the Supreme Court held that equitable relief was not available because the statute

created a substantive right.

                This case is distinguishable from fGESA Federal Credit Union v.
       Mutual Life Insurance Co. of N.Y., 105 Wash. 2d 248, 713 P.2d 728 (1986)],
       however. In that case, we held:
                "The redemption statute involves a number of provisions,
                some of which confer a statutory right, e.g., RCW 6.24.130,


       10 Alteration in original.
No. 71591-7-1/10


                and some of which establish a procedure by which that right
               is perfected, e.g., RCW 6.24.145. 'A statute is remedial
              when it relates to practice, procedure, or remedies and does
               not affect a substantive or vested right.' Moreover, it has
               long been the practice in this state to liberally construe
               remedial legislation to accomplish legislative purpose."
       (Citations omitted      ) GESA Fed. Credit Union, 105 Wash. 2d at 254-55.
       In GESA, our resort to equity was proper because the statute at issue was
       remedial. Here, however, the statute at issue creates a substantive right.
       Consequently, we may not alter the scheme the Legislature has
       established.


Fidelity Mut., 112 Wash. 2d at 54-55.11 Here, as in Fidelity Mutual, the statute creates a

substantive right to purchase property by making a qualified offer before the expiration

of the redemption period.

       Because P.H.T.S. complied with the requirements of the statute by making the

highest qualifying offer during the redemption period, we affirm the order requiring

Vantage to sell the property according to the terms of the offer.




WE CONCUR:




   l/\ M>* V
                        4-
                             -r                         ^*,cr.



       11 Italics omitted.
                                            10